DAVIDSON, Judge.
The conviction is for unlawfully manufacturing intoxicating liquor in a dry area.
The information charges only that Sabine County, where the offense was alleged to have been committed, was a dry area. This is not sufficient. There must be allegations showing the dry status — that is, an election and the order canvassing the returns and declaring the result and the publication of the result. See Eight v. State, 131 Tex. Cr. R. 590, 101 S. W. (2d) 258; Ballew v. State, 132 Tex. Cr. R. 534, 106 S. W. (2d) 284; Trapp v. State, 145 Tex. Cr. R. 235, 167 S. W. (2d) 525.
Because the information fails to charge an offense, the judgment is reversed and the prosecution ordered dismissed.
Opinion approved by the Court.